PER CURIAM.
By the instant petition for writ of habeas corpus and motion for appointment of attorney, Willie Baker seeks a direct appeal from his judgment of conviction of murder in the second degree rendered on January 12, 1968. The record presented to this Court and the return to its order to show cause filed by the Attorney General reflect without contradiction that petitioner was not apprised by the trial judge of his right to appeal pursuant to the provisions of Rule 1.670, Florida Rules of Criminal Procedure, 33 F.S.A.
In addition, petitioner alleges that there exists arguable reversible error committed at his trial. We held in Robertson v. State, Fla.App., 219 So.2d 456, that such error is required to be alleged as a prerequisite to the granting of the relief requested. While we do not now hold that error in fact was committed during petitioner’s trial, we are of the view that petitioner should be *332afforded counsel to represent him during a full appellate review of the trial proceedings pursuant to the precedent established in Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967).
Accordingly, this cause is remanded to the trial court with directions to appoint counsel for the petitioner to represent him in a full appellate review in the manner provided by the Hollingshead case, supra.
RAWLS, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.